DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 6/3/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2022, 6/30/2021, 1/28/2021, 1/8/2020  and 7/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 4/15/2022, applicants agree to withdraw invention of group 2 and elect group 1 (claims 1-13). Hence Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of group 1 (claims 1-13) in the reply filed on 6/3/2022 is acknowledged. The traversal is on the ground(s) that no burden on the prior art search. Applicant claims two distinct groups of apparatus/device for an optical system which specifying different structures/elements in languages and figures (as of independent claims 1 and 14, see office file on restriction of 4/15/2022), corresponding to different embodiments in instant specification disclosure. The group are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/elements, different functions and different effects are independent. There is an examination and search burden for these patentably distinct groups due to their mutually exclusive characteristics in structures/elements.  The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

NOTE: withdrawn claims can be rejoined in case they comprise allowable subject matters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Lee et al, “A novel smooth impact drive mechanism actuation method with dual-slider for a compact zoom lens system”; REVIEW OF SCIENTIFIC INSTRUMENTS 82, 085105 (2011).

Regarding Claim 1, Lee teaches an optical device (abstract; fig. 1) comprising: 
a housing (fig. 1, zoom lens part; page 085105-1, left col., line 1-13, mobile phones, personal digital assistant devices, and laptops, a camera; a phone camera; digital still cameras; --all have covering cases (--housing)) and 

an afocal lens assembly comprising a zoom lens in the housing, the zoom lens supported in the housing to move along a long axis of the housing (fig. 1, zoom lens part; movement arrows of lenses L1 and L2 driven in actuation part; see fig. 8, L1, L2, L3 --afocal zoom system).

Regarding Claim 2, Lee teaches the optical device of claim 1, further comprising an objective lens residing in the housing proximate a first end of the housing (fig. 1 and fig. 8, L1).

Regarding Claim 3, Lee teaches the optical device of claim 2, wherein the zoom lens and the objective lens are coupled to a lens driving mechanisms, the lens driving mechanisms configured to move the zoom lens and the objective lens synchronously (fig. 1, zoom lens part; piezo driving L1 and L2; movement arrows of lenses L1 and L2 driven in actuation part; see fig. 8, L1, L2, L3 --afocal zoom system).

Regarding Claim 5, Lee teaches the optical device of claim 2, wherein the afocal lens assembly comprises a focusing lens assembly residing in the housing proximate a second end of the housing opposite the first end (fig. 1 and fig. 8, L4).

Regarding Claim 6, Lee teaches the optical device of claim 5, further comprising a light detection element residing in the housing, positioned to receive light from the focusing lens assembly (fig. 1 and fig. 8, image, image sensor, CMOS).

Regarding Claim 9, Lee teaches the optical device of claim 5, further comprises a display unit at the second end of the housing to display images based on light received by the light detection element (fig. 1, object, image, CMOS, image acquisition).

Regarding Claim 11, Lee teaches the optical device of claim 1, wherein the zoom lens comprises a spherical lens (fig. 8, L1, L2, L3; page 085105-6, TABLE III, Parameter values of lenses, radius of L1, L2, L3).

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kebo (US 4802717).

Regarding Claim 1, Kebo teaches an optical device (abstract; figs. 1 and 2) comprising: 
a housing (abstract, line 1-3, an afocal zoom lens system for use in aircraft navigation systems; col. 2, line 49-56, --The zoom telescope in a Galilean form;-- the aircraft navigation systems and Galilean telescope have covering cases/boxes (--housing)); and 
an afocal lens assembly comprising a zoom lens in the housing, the zoom lens supported in the housing to move along a long axis of the housing (fig. 1, movements of lens B1, C1, C2; col. 3, line 54-57, The zooming action of the two moving lens groups B and D is controlled by a conventional cam mechanism…).

Regarding Claim 2, Kebo teaches the optical device of claim 1, further comprising an objective lens residing in the housing proximate a first end of the housing (fig. 1, A, A1).

Regarding Claim 5, Kebo teaches the optical device of claim 2, wherein the afocal lens assembly comprises a focusing lens assembly residing in the housing proximate a second end of the housing opposite the first end (fig. 1, C, C2)

Regarding Claim 6, Kebo teaches the optical device of claim 5, further comprising a light detection element residing in the housing, positioned to receive light from the focusing lens assembly (fig. 1, 11, 13).

Regarding Claim 7, Kebo teaches the optical device of claim 6, wherein the light detection element comprises an infrared detector (fig. 1, 13; col. 3, line 66-67, The interface surface between the afocal telescope and the prime imaging system is indicated by numeral 11; col. 6, line 62-68, the box 13 which are particularly suited for systems using infrared radiation in the 8-12 micron spectral region which is commonly used by FLIR systems and other infrared thermal imaging…).

Regarding Claim 8, Kebo teaches the optical device of claim 7, wherein the infrared detector comprises a long wavelength infrared detector (fig. 1, 13; col. 6, line 62-68, the box 13 which are particularly suited for systems using infrared radiation in the 8-12 micron spectral region which is commonly used by FLIR systems and other infrared thermal imaging…).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kebo (US 4802717) in a view of Chipper (US 5493441).

Regarding Claim 12, Kebo discloses as set forth above but does not specifically disclose that the optical device of claim 1, wherein the zoom lens comprises an aspherical lens.

However, Chipper teaches an infrared continuous zoom telescope or afocal lens system (abstract; figs. 1-3), wherein the zoom lens comprises an aspherical lens (fig. 1, 1, 3, 5, 7; col. 3, line 60-67, The second lens 3 is also an aspheric lens having a spherical interior surface and an aspheric front surface. The third lens 5 is also an aspheric lens having a spherical front surface and an aspheric interior surface. The fourth lens 7 is an aspheric lens having a spherical front surface and an aspheric interior surface).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Kebo by the infrared system of Chipper for the purpose of color correction (col. 1, line 30-35).

Regarding Claim 13, Kebo - Chipper combination teaches that the optical device of claim 1, wherein the zoom lens comprises a surface grating (fig. 2, 13; fig. 3(a, b), 13; --ring grating structures; col. 4, line 13-18, To provide the color correction, a diffractive surface was used on lens 1, as disclosed in Chipper).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, “A novel smooth impact drive mechanism actuation method with dual-slider for a compact zoom lens system”; REVIEW OF SCIENTIFIC INSTRUMENTS 82, 085105 (2011), in a view of Sandal (US 4952041).

Regarding Claim 4, Lee discloses as set forth above, and further teaches that wherein a piezo drive within the housing and coupled to the zoom lens and the objective lens, and the zoom lens and the objective lens are configured to move synchronously by the piezo drive (fig. 1, zoom lens part; piezo driving L1 and L2; movement arrows of lenses L1 and L2 driven in actuation part; see fig. 8, L1, L2, L3 --afocal zoom system).

But Lee does not specifically disclose that wherein comprising a worm drive driving lenses.
However, Sandal teaches a zoom lens assembly (abstract; figs. 1, 6 and 8), wherein comprising a worm drive driving lenses (figs. 6 and 8, 170, 177, 178, 180; col. 5, line 64 –col. 6, line 4,  a machine screw or key 177 is inserted into slot 178 threaded into threaded hole 178 in slide 170 to firmly connect to slide 170. Screw 177 extends above the outer surface of rotating member 112, as shown in FIGS. 6 and 10. Screw 177 has a shoulder portion 180 which is configured to freely move within slot 178 to cause slide 170 to move longitudinally and rotatingly within member 112 as determined by the shape of slot 178).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Lee by the zoom lens assembly of Sandal for the purpose of a lightweight zoom lens  and operating the zoom lens conveniently (col. 8, line 4-20).

Regarding Claim 10, Lee - Sandal combination teaches that the optical device of claim 2, further comprising a zoom + focus adjustment knob at the first end of the housing to move the zoom lens and the objective lens (figs. 6 and 9, 156, 158, 160 –lenses; 112, 184, 192, 194; col. 5, line 53-57, Rotatably mounted within zoom housing 110 is rotating zoom member 112. Associating with member 112 are lens elements 156, 158, and 160. The mounting and association of lens elements 156, 158, and 160 is more clearly shown in reference to FIGS. 8, 9, and 10; col. 6, line 5-17, lens element 1!56 and 158 are mounted to slide 184, which is similar to slide 170. Slide 184 has three ribs 186, 188, and 190, and also has a generally cylindrical outer surface to register with the interior cylindrical surface of rotating member 112. Screw or key 192 associates freely within slot 194 to cause slide 184 to move longitudinally and rotatingly within rotating member 112, as determined by the shape of slot 194, as disclosed in Sandal).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872